Title: Thomas Jefferson to Christopher Clark, 5 November 1815
From: Jefferson, Thomas
To: Clark, Christopher


          
            Dear Sir
             Poplar Forest Nov. 5. 15.
          
          I had every thing packed and prepared yesterday to set out this morning for Mount Prospect; but Genl Jackson called on me in the forenoon, and a committee from the citizens of Lynchbg in the afternoon to invite me to partake of a dinner they give the General on Tuesday. respect to the citizens of Lynchburg as well as the hero of N. Orleans forbade a refusal. I will however be with you to dinner on Wednesday. should you conclude to join the party in Lynchburg in their respect to the general, we may return here in the evening of Tuesday, and set off together on Wednesday morning for our operations at the peak. be so good as to accept this apology for my failure to our appointment & the assurance of my great esteem & respect.
          Th: Jefferson
        